MEMORANDUM **
Eduardo Robles, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for lack of jurisdiction.
Petitioner’s contentions arise from the denial of cancellation for failure to establish the requisite hardship, and we lack jurisdiction to consider this determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003) (‘We ... conclude that an ‘exceptional and extremely unusual hardship’ determination is a subjective, discretionary judgment that has been carved out of our appellate jurisdiction.”). PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.